This is an action in equity brought by appellants in the United States Court for the Western District of the Indian Territory at Tulsa, wherein judgment was rendered by that court on the 23d day of July, 1907, dismissing plaintiffs' petition. The judgment was on that date entered. On the 17th day of July, 1908, plaintiffs presented to the Honorable Chief Justice of this court their petition praying an appeal from said judgment, which was allowed, and on the 18th day of July, 1908, the transcript of the record in the case in the trial court was filed in this court. A motion to dismiss has been filed by the defendants upon the ground that it was not brought within the time provided by law in force in the Indian Territory at the time of the rendition and entry of the judgment in the court below.
This question was directly presented to and passed upon by this court in Moberly v. Roth et al. (decided at this term of court), ante, p. 856, 102 P. 182, wherein the question was decided favorably to the contention now made by defendants in their motion.
The reasoning and conclusion of the court in that case is applicable to this case, and the motion to dismiss is therefore sustained.
All the Justices concur. *Page 866